Order entered September 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00305-CV

                         IN THE INTEREST OF B.T.G., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-12707

                                           ORDER
        Appellant has filed a motion for rehearing and a motion for reconsideration en banc. The

Court requests a written response from appellee to appellant’s motions within TEN DAYS of the

date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE